—Motion by the appellants to (1) strike the copy of a decision of the Supreme Court, Kings County in Crown Realty Co. v Crown Hgts. Jewish Community Council (Index No. 7286/88) and all references in the respondents’ brief to that decision, on the ground that that material is not part of the record on appeal from an order of the Supreme Court, Kings County, dated May 13, 1993, and to (2) strike the respondents’ brief because it allegedly contains repeated outrageous, scandalous, and prejudicial comments about the appellants and their counsel.
Upon the papers filed in support of the motion and the papers filed in opposition and relation thereto, it is,
Ordered that that branch of the motion which was to strike the copy of the above-mentioned decision and all references in the respondents’ brief to that decision is granted on the respondents’ consent; and it is further,
*323Ordered that the motion is otherwise denied. Thompson, J. P., Balletta, Miller and Joy, JJ., concur.